Mr. Justice Brown delivered the opinion of the court. 4. Garnishment, § 118*—effect of failure to file Mil of exceptions. When no bill of exceptions is filed it cannot be urged that a final judgment against the garnishee is unwarranted because there is in the record no recital of evidence or finding of the judgment against the nominal plaintiff in favor of the beneficial plaintiff. In the absence of anything answering to a bill of exceptions it cannot be presumed that no evidence of such judgment as recited in the scire facias was given before the court. 5. Garnishment, § 32*—when injunction against payment of funds to judgment debtor no defense to garnishee. In a suit in garnishment to recover money deposited with the garnishee by the judgment debtor, the fact that Circuit Court had issued an injunction against the payment by the garnishee to the judgment debtor in favor of his wife in divorce proceedings, held no defense to the garnishee against the rights of the judgment creditor. 6. Municipal Court oe Chicago, § 34*—necessity of interrogatories in garnishment. In a fourth class case in garnishment in the Municipal Court the cause proceeds as it might before a justice of the peace without the filing of interrogatories.